Citation Nr: 0029123	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  92-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The appellant served on periods of active duty training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
Florida National Guard from September 1977 to July 1988, 
including a period of INACDUTRA in May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.  

The Board remanded the issue to the RO for further 
development on several occasions, including July 1994, 
December 1996, and most recently in August 1997 for the 
purpose of confirming the appellant's periods of ACDUTRA and 
INACDUTRA, clarifying with the appellant the period in which 
he allegedly injured his ankle, and for a VA examination.  
The Board finds that the requested developments have been 
accomplished to the extent possible and the case is now ready 
for appellate review.

Finally, it appears to the Board that the appellant, through 
his representative, may have attempted to raise the issue of 
a entitlement to an increased rating for his service-
connected foot disability in the most recent informal brief 
presentation.  If he desires to pursue this issue, he and/or 
his representative should do so with specificity at the RO.  
As there has thus far been no adjudication of this issue, the 
Board has no jurisdiction at this time and a remand for 
further development, as suggested by the service 
representative, would not be appropriate.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  A right ankle disorder is not currently shown based on 
the evidence submitted for the record.

3.  To the extent the appellant claims right ankle 
symptomatology, it is found to be part and parcel of an 
already service-connected foot disability.


CONCLUSION OF LAW

A chronic right ankle disorder was not incurred in or 
aggravated during the appellant's ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131, (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred on INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 2000).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the appellant complained 
of right ankle pain in February 1984 but no diagnosis was 
made with respect to a chronic right ankle disorder.  In May 
1984, while on INACDUTRA, he complained that his new boots 
were causing him considerable pain.  Subsequently, skin was 
removed from the heel of his left and right feet.  A follow-
up note revealed that he was placed on light duty with no 
boots.  A service examination report dated in April 1985 
shown a normal clinical evaluation of the appellant's lower 
extremities.  

In December 1991, the appellant filed the current claim.  In 
a May 1992 VA spine examination, no right ankle disability 
was diagnosed.  The RO thereafter denied the claim on the 
basis that no ankle disability was shown during the 
appellant's period of ACDUTRA or INACDUTRA and that no ankle 
disability was currently shown on a VA examination.  In July 
1994, the Board remanded the issue for clarification of the 
specific period of training during which the right ankle 
disorder was said to have started and for a VA examination.  
In a May 1995, VA examination no right ankle disorder was 
shown, rather the appellant was diagnosed with excessive 
callus formation of both feet, lateral side, poor foot 
posture, and poor fitting shoes.  In a March 1996 VA 
examination, the examiner noted that the appellant's painful 
feet and ankles disorder could be secondary to pes planus and 
remarked that excessive calluses on the feet would favor that 
diagnosis and that the disorder was also consistent with the 
appellant's complaints during service.  In June 1996, the RO 
granted entitlement to service connection for pes planus but 
a separate issue for a service connection for a right ankle 
disorder remained in appellate status.

In December 1996 and August 1997, the Board again remanded 
the issue for a determination of when the appellant 
maintained that he injured his right ankle and for 
verification of periods of INACDUTRA and ACDUTRA.  While 
vague or unresponsive about the date of his initial injury, 
the appellant finally indicated by correspondence dated in 
October 1997 that he could not recall the specific date of 
his ankle injury but that it was during summer camp with the 
Florida National Guard, that the medical records should 
reflect the incident, and that he was wearing boots which 
were too tight.  Based on this representation, the Board now 
concludes that the appellant was referring to the notations 
contained in the service medical records dated in May 1984 
referenced above during a period of INACDUTRA, which is 
verified in the record of the incident.  In addition, the 
appellant underwent a VA orthopedic examination in December 
1997, which again showed painful callus formation, lateral 
calcaneus, bilaterally.  In a May 1998 addendum, the examiner 
confirmed that no right ankle disability was shown on the 
previous examination.  

Based on the evidence above, the Board finds that a separate 
claim for service connection for a right ankle disorder must 
be denied.  First, while the Board notes that the appellant 
experienced foot and ankle pain during a period of INACDUTRA 
and on other occasions, there was no diagnosis related to the 
right ankle made at any time.  Second, post service medical 
evidence strongly suggests that the appellant's complaints of 
foot pain during service were related to his currently-
diagnosed pes planus, for which he is already service-
connected.  Moreover, there is no evidence of a separate 
right ankle disability other than that already service-
connected.  Significantly, none of the VA examiners or any of 
the appellant's other treating physicians have indicated that 
the appellant currently has a right ankle disorder.  In 
addition, the VA examiner in May 1995 specifically noted that 
the appellant's right ankle and foot pain during service 
could be related to pes planus.  Thus, the medical evidence 
of record fails to establish a separate disorder related to 
the appellant's right ankle and the claim must be denied.  

In conclusion, the Board has considered the appellant's 
written statements that his right ankle disorder is related 
to military service.  Although the appellant's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The appellant's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no medical nexus between military service and his 
right ankle disorder other than to the extent already 
service-connected.  The appellant lacks the medical expertise 
to offer an opinion as to the existence of current medical 
pathology, as well as to medical causation of any current 
disabilities.  Id.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeal

 

